Fourth Court of Appeals
                               San Antonio, Texas
                                     January 31, 2018

                                   No. 04-17-00750-CR

                                Kevin Lamar JOHNSON,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2002CR4779
                      Honorable Philip A. Kazen Jr., Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on January 31, 2018.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court